Order
PER CURIAM.
Appellant, William G. Wilcox, appeals from a judgment in the Circuit Court of Jackson County in favor of Respondent, Steven B. Garrison, on Wilcox’s claims for discriminatory discharge, breach of contract and tortious interference against Garrison. Wilcox argues five points on appeal. In Point I, Wilcox argues that the trial court erred in admitting evidence of Wilcox’s past, physical condition, post-firing events and credibility, because Garrison never established that this evidence had a role in his decision to fire Wilcox. In Point II, Wilcox argues that the trial court erred in refusing to instruct the jury regarding the negative inference arising from Garrison’s withholding of his wireless telephone calling records on February 11,
1999, from evidence. In Point III, Wilcox argues that the trial court erred in directing a verdict for Garrison on Wilcox’s breach of contract claim, because Wilcox made a submissible case for breach of contract. In Point IV, Wilcox argues that the trial court erred in dismissing Wilcox’s claim for tortious interference for failure to state a claim, because Wilcox duly pleaded all elements of tortious interference. In Point V, Wilcox argues that the trial court denied him due process and equal protection of the law, because he did not receive a fair trial.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b). Points I, II, and III are denied and Points IV and V are dismissed.